Title: May 13th.
From: Adams, John Quincy
To: 


       At four in the morning I left Dreux, and rode, till 9 in the evening without stopping at all: But was then so much fatigued as my Carriage goes very hard, and the roads being very dusty I determined to go no further than Préz en Pail, which is 16 posts from Dreux, the country is mountaneous, and the roads are not so good as might be wish’d. This place is in the Province of Maine which forms part of Normandy. The produce of this province, is for the most part in grain. The fields of grass look miserably. In the morning, I met an whole village, men, women and children, with the curate at their head, going out in procession to implore rain of the virgin Mary. I have got into a very indifferent house: they tell me, they can give me nothing to eat because it is Friday; and no good Catholic ever eats meat on fridays.
      